                                                                    485 Lexington Avenue
                                                                    New York, NY 10017-2643
                                                                    212.977.9700
                                                                    Fax 212.262.5152

                                                                    New York  New Jersey

Laura E. Longobardi                                                 www.phillipsnizer.com
(212) 841-0780
LLongobardi@phillipsnizer.com


                                                    August 25, 2020

VIA ECF

The Honorable James Orenstein
United States Magistrate Judge
Eastern District of New York
Courtroom 11D South
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Avelar v. Ciampa Management Corp., et al. 20-CV-210-AMD-JO (E.D.N.Y.)
Dear Judge Orenstein:
       This Firm represents the defendants Ciampa Management Corp., Douglas A. Ciampa and
Victor Hidalgo in the above-referenced action (the “Action”). We write jointly with Nolan
Klein, Esq., counsel for plaintiff Luis Avelar.
        We wish to advise the Court that, pursuant to the Court’s July 22, 2020 Order referring
the Action to the EDNY Mediation Program, the parties conducted a mediation before Michael
Starr, Esq., on August 24, 2020, by Zoom virtual session. As a result of that mediation session,
the parties have reached an agreement in principle to settle the Action. However, in advance of
formalizing the settlement and submitting the settlement agreement for Cheeks review, the
parties would like to discuss certain aspects of the settlement with the Court.
      Accordingly, we write to request a telephone or video conference at the Court’s earliest
convenience.
       We thank the Court for its consideration.


                                                    Respectfully submitted,
                                                    PHILLIPS NIZER LLP
                                                    /s/ Laura E. Longobardi
                                                    Laura E. Longobardi
LEL:
cc:  Nolan Klein, Esq. (via ECF)
